Title: To Thomas Jefferson from David S. Franks, 23 April 1787
From: Franks, David Salisbury
To: Jefferson, Thomas



Dear Sir
New York 23d. Apl. 1787

After a very disagreable Passage of 50 days we arrived in this City and I take the earliest Opportunity of informing you that I have delivered the Dispatches entrusted to my Care to Mr. Jay and have also acquitted myself of the Little Commissions and orders Your Excellency honored me with at my departure from Paris. The Packages and Letters are all forwarded to their addresses and those recommended to my particular Attention for Philadelphia I sent on by a Colo. Melcher who has promised to deliver them with his own hands.
Our Voyage from Havre was of itself tedious and rendered still more so by the inconvenience of the Ship and the unkind manner with which we were treated; the Provisions of meat were good but the wine was execrable and not a single thing of those refreshments so necessary to People who are sick at Sea, but two loaves of white Sugar and not a drop of white or sweet wines on board. Mr. B. and myself suffered more for the want of them than ever we did for the want of any thing before. Even our eggs, Raisins &c. were expended before we were three weeks out. I mention these things as they appear to me to be impediments to that decided preference which it is wished the French Packets may have over the English; the Lieutenants eat in the Cabin at the first table and think they ought to have the Power of commanding every thing in it, but also over the Persons of the Passengers. This occasions continual disputes and makes the time pass extreamlly irksome to those who are already worn down with fatigue and sickness. There is a second table on Board at which (as on board the french frigates) the Lieutenants might preside and the Captain by that means have it in his Power to furnish his Passengers more abundantly. At present he is only allowed 4 Livres pr. day for his Lieutenants for which he cannot afford to give them such things as he ought to furnish to People who pay him twenty five Louis for the Passage. In short Sir the Affair of living, on board the french packets, is so badly arranged that I am fully convinced that no man who has once crossed the water in the way we have will rather than do it again, give Fifty Louis to go in any other ship. There are two English Packet boats now in this Harbor, and sorry I am to say that they not only merit a Preference but that they will have it too. I wish a change might be effected, and this may be easily done by seperating the Lieutenants from the Passengers.

Mr. Banister has been very unwell since his arrival and I am convinced his disorder was chiefly owing to the bad wine he was obliged to drink on board. He will set out in a day or two for Virginia.
I can write you nothing new except the arrival yesterday of an Eastindia Vessell which sail’d from this about 16 months since. She will make a very great Voyage. She brings an Account of the death of the famous Colonel Sears of this City of a fever at Canton. I suppose Mr. Maddesson will write you on the political situation of America. I shall therefore only say that every body here seems much displeased with it, and not much expected from the Convention which is to meet at Philadelphia the 12th. of next month.
I take the Liberty of requesting your Excellency to deliver the inclosed Letter and at the same time to present my most affectionate Regards to all the Passy family and to Mr. Short with my respectful Compliments to Miss Jefferson and to believe me Dear Sir Your most obedient and obliged humble Servt.,

Davd. S. Franks

